                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                       SAN JOSE DIVISION

                                   7

                                   8     KEITH ROBERT LUGO,                             Case No.18-cv-07349-VKD
                                                       Plaintiff,
                                   9
                                                                                        ORDER OF TRANSFER
                                                 v.
                                  10

                                  11     R. FISHER, et al.,
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Keith Robert Lugo, a prisoner who is currently being held at the Valley State Prison
                                  14   (“VSP”) in Chowchilla, California, filed a pro se civil rights complaint against prison
                                  15   officials for unlawfully interfering with his legal mail at VSP in February 2018. Dkt. No.
                                  16   1 at 4–7. VSP is located in Madera County. Therefore, all the acts complained of
                                  17   occurred in Madera County, which is also where some—if not all—of the defendants most
                                  18   likely reside. Madera County lies within the venue of the Eastern District of California.
                                  19   28 U.S.C. § 84(b). Accordingly, venue properly lies in that district and not in this one. 28
                                  20   U.S.C. § 1391(b).
                                  21          In the interest of justice, this case is TRANSFERRED to the United States District
                                  22   Court for the Eastern District of California. 28 U.S.C. § 1406(a).
                                  23          The Clerk shall terminate all pending motions and transfer the entire file to the
                                  24   Eastern District of California.
                                  25          IT IS SO ORDERED.

                                  26   Dated: January 4, 2019

                                  27
                                                                                               VIRGINIA K. DEMARCHI
                                  28                                                           United States Magistrate Judge
